Citation Nr: 1342061	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hairy B-cell leukemia, claimed as myelodysplastic syndrome and acute myelogenous leukemia, to include as secondary to Agent Orange exposure and Benzene exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969 and from July 1971 to October 1988.  The Veteran died in August 2010, and the appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

As stated above, the Veteran died in August 2010.  In November 2010, the Veteran's surviving spouse submitted an informal motion for substitution to continue the Veteran's appeal.  In December 2011, the RO granted the appellant's request for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran asserted that his myelodysplastic syndrome (MDS) and acute myelogenous leukemia (AML) were caused by his in-service Benzene exposure.  The Veteran explained that as a weapons instructor, he was exposed to Benzene daily from 1971 to 1988.  He contended that this in-service exposure to Benzene caused him to develop MDS and AML and thus, service connection is warranted.  
In an August 2010 Deferred Rating Decision, the RO determined that a Personnel Information Exchange System (PIES) request needed to be made in order to identify the actual types of chemical solvents exposure the Veteran had in service as a weapons instructor.  As such, the RO requested in August 2010 specific information regarding the types of chemical solvents the Veteran was exposed to while working at the firing range and being a weapons instructor.  See the August 2010 PIES request.  

In a September 2010 response, it was noted that the request for such information could not be made because the correct tab and code were not used in the August 2010 request.  It was requested that the RO use the Army tab and codes 019 and M01 and resubmit the request.  See the September 2010 response.  However, upon review of the record, there is no indication that the RO ever resubmitted the request.  On remand, the RO should resubmit this request using the correct tab and codes in order to determine the types of chemical solvents the Veteran was exposed to during his military service.  

The Board also notes that the Virtual VA paperless claims processing system reflects that additional records have been added to the appeal since the last statement of the case (SOC) dated December 2011.  These records include VA medical records from November 2009 to August 2010.  The record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the December 2011 SOC must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the National Personnel Records Center (NPRC) via PIES, using the Army tab and codes 019 and M01, to request information regarding the actual types of chemical solvents the Veteran was exposed to during his military service while working as a weapons instructor.  All requests/responses should be associated with the claims file.

2.  Following the receipt of any information obtained as a result of the search via PIES, return the Veteran's claims file to the physician who conducted the May 2010 VA examination to render an addendum opinion.  If the same physician is not available, a different physician should be asked to review the claims folder and provide the requested opinion.  

The claims folder and a copy of this remand must be made available to the physician for review, and the physician must specifically acknowledge receipt and review of these materials in any reports generated.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the myelodysplastic syndrome (MDS) with manifestation for acute myelogenous leukemia (AML) was due to his exposure to Agent Orange toxins and/or Benzene solvents.  

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


